Citation Nr: 0521765	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from May 1967 to 
January 1969, including service in Vietnam from January 1968 
to January 1969 with the 169th Engineer Battalion.  He has 
also had service in the Reserves.  According to Defense 
Department Form 214, the veteran was not awarded any medals 
indicative of combat.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The veteran 
testified at a personal hearing before the undersigned 
sitting at the RO in March 2005.


FINDINGS OF FACT

1.  A January 1987 Board decision denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The January 1987 denial was confirmed 
by a decision of the Board in December 1988.

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the December 1988 Board decision.

3.  The veteran has post-traumatic stress disorder (PTSD) due 
to service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  PTSD was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Law and Regulations

In general, Board decisions are final.  See 38 U.S.C.A. 
§7105; 38 C.F.R.
§ 20.1100 (2004).  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  "If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, [VA] shall reopen the claim and 
review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994). 

A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).
The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law is applicable in this 
case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

Analysis

The Board denied the veteran's claim of service connection 
for PTSD in January 1987 because there was no diagnosis of 
PTSD due to service, and this denial was confirmed by a Board 
decision in December 1988.  

The evidence received since December 1988 includes VA 
outpatient treatment records in February and July 2002 that 
contain a diagnosis of PTSD, and it was noted that he was 
attending group therapy for his PTSD.  This evidence is 
certainly new, as it was not of record at the time of the 
December 1988 Board decision.  The new evidence is also 
material in that it bears directly and substantially upon the 
specific matter under consideration, whether the veteran has 
PTSD that is causally related to service.  Consequently, the 
Board finds that the evidence submitted since the December 
1988 Board decision raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim for service 
connection for PTSD is reopened and must be adjudicated de 
novo.
Service Connection

Law and Regulations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, the decision of the Board noted below renders any 
such failure to be harmless.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an in-service stressor.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that the veteran 
engaged in combat with the enemy, and the claimed stressor(s) 
is (are) related to combat, the veteran's lay testimony 
regarding his reported stressors must be accepted as 
conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 
1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Factual Background

In this case, a review of the veteran's service medical 
records reveals that he complained on his January 1967 
medical history report prior to service entrance of 
depression or excessive worry; no psychiatric disability was 
found on medical examination in January 1967.  Records for 
August 1967 contain a diagnosis of paranoid personality, 
chronic, moderate, manifested by litigiousness, 
suspiciousness, and social isolation, existed prior to 
service.  At the time of separation examination in January 
1969, there were no psychiatric complaints; and psychiatric 
status was recorded as normal.

The veteran's DD 214 reflects that he served in Vietnam from 
January 11, 1968, to January 3, 1969.  He was a supply clerk 
and an engineer parts specialist with the 169th Engineer 
Battalion.  He participated in campaigns that included the 
Vietnam Counteroffensive, Phase III, and the Tet 
Counteroffensive.  His awards and decorations include the 
Vietnam Campaign Medal.

The post service medical evidence includes June 1980 and 
April 1985 reports from F.S. B. M.D., in which anxiety 
reaction and neurasthenia were noted in 1970 and depression 
was noted in 1985.  

VA psychiatric treatment records from April 1982 to October 
1987 include the diagnosis of major depression and, in 
February 1986, possible PTSD.

It was noted on VA examination in July 1985 that the veteran 
complained of a nervous condition and of PTSD since 1968; the 
examiner's impression was schizoaffective disorder.

According to an April 1986 statement from the veteran, his 
stressors included events related to the Tet Offensive in 
January and February 1968, especially being exposed to enemy 
tracer fire and being close to an Ammunition Depot explosion, 
and being told in February 1968 that the grandmother who 
raised him had died.

According to a May 1986 letter from the United States Army 
and Joint Services Environmental Support Group (ESG), an 
extract from the Daily Journals of the 159th Engineer Group, 
the higher headquarters of the veteran's unit, dated February 
2, 1968, indicated that Viet Cong elements disguised in 
United States uniforms and civilian clothing attempted to 
gain access to the post in order to begin an attack on Long 
Binh.  There was also a notation in the records that the 
veteran's unit, the 169th Engineer Battalion, reported small 
arms fire on one of its positions that same day.  
Additionally, an excerpt from a Summation of Combat 
Activities Involving Military Police during the period from 
January 30 to February 6, 1968 reported that the Long Binh 
Ammunition Supply Depot was penetrated on January 31, 1968 by 
a company sized unit employing sapper techniques and blew up 
ammunition worth over $1.5 million.  Two security personnel 
from the 95th Military Police and one military police sentry 
dog handler from the 212th Military Police Company were 
killed.

VA treatment records dated in February and July 2002 reveal 
that the veteran was participating in group therapy for PTSD; 
chronic PTSD and major depression were diagnosed.
According to a March 2003 letter from a VA psychologist, the 
veteran was being asked to joint a new PTSD group to learn to 
live better with his PTSD symptoms.  Treatment would include 
talking about his combat experiences.  It was noted that 
everyone being asked to joint the group had PTSD.

The veteran and his wife testified at his March 2005 hearing 
at the RO in support of his claim.  The veteran testified 
that he was shot at and exposed to rocket and mortar fire in 
Vietnam, especially during the Tet Offensive (hearing 
transcript page 6).

Analysis

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  

The Board notes that documentation available from the ESG 
reflects that the veteran's unit was in Long Binh during the 
Tet Offensive in January and February 1968 and had exposure 
to hostile action on at least one occasion during the time 
that the veteran served with the unit.  Additionally, the 
Long Binh Ammunition Supply Depot was attacked by the enemy 
on January 31, 1968, and the resulting explosions caused 
ammunition loss of over $1.5 million.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims opined that the 
fact the veteran who had a noncombat military occupational 
specialty was stationed with a unit that was present while 
enemy attacks occurred was strongly suggestive that the 
veteran was in fact exposed to such attacks.  In other words, 
the veteran's presence with the unit at the time such an 
attack occurred would corroborate his statement that he 
experienced an attack on a personal basis.  As noted in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), a stressor need not 
be corroborated in every detail.  There is no requirement in 
case law that there needs to be a high level of exposure to 
combat.  Corroboration of the veteran's personal 
participation in such events is unnecessary.  Pentecost v. 
Principi, at 128.
In this case, per Pentecost, the Board accepts the veteran 
basic assertion that he was exposed to stressors while 
serving in Vietnam.  Moreover, the veteran has a current 
diagnosis of PTSD evidently due to service, for which he has 
received group therapy.  Consequently, the Board concludes 
that the evidence of record is at least in relative 
equipoise.  Under the circumstances, the veteran prevails as 
to his claim for service connection for PTSD with application 
of the benefit of the doubt in his favor.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



	                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


